Citation Nr: 0604086	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida




THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.  




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision which, 
in pertinent part, increased the rating for the veteran's 
service-connected low back disability (low back strain) from 
10 percent to 20 percent.  


REMAND

The veteran was last afforded a VA spine examination in May 
2002.  It was noted that the examination was performed at the 
Jefferson Correctional Institute.  In a May 2002 addendum, 
the examiner noted that a report of a magnetic resonance 
imaging study performed on the veteran in November 1997 
showed a normal examination.  The examiner indicated that he 
felt like the veteran's diagnosis was chronic muscle 
ligamentous sprain secondary to decompensation of the muscle 
ligamentous components of his low back.  

The examiner commented that the veteran was quite obese and 
that he had no evidence of radicular type pain, but rather 
just diffuse back pain.  It was noted that he did wear a 
corset.  The examiner stated that he thought the veteran's 
present difficulty was not related to any specific thing in 
his military service, but rather, he thought that he had some 
problem and that he had basically evolved pain with activity.  
It was specifically noted that that the veteran was not 
showing any clinical signs of significant disc disease.  The 
examiner remarked that he felt that the veteran was impaired 
at the present time with no heavy lifting over 30 to 40 
pounds and no prolonged standing or walking for more than 
several hours without rest.  

The Board notes that the veteran received treatment for low 
back problems subsequent to the May 2002 VA spine examination 
with addendum.  For example, a September 2003 report from S. 
M. Shapiro, D.O., noted that the veteran had chronic back 
pain with radiculopathy ever since an injury in 1973.  The 
assessment was low back pain with a herniated disk and 
radiculopathy.  An October 2003 consultant's report from M. 
Lord, M.D., reported that the veteran had pain in his back 
running into both of his legs with more in the left, but 
numbness in the right.  The impression, at that time, was 
lumbar spondylosis with a small central herniated nucleus 
pulposus 

Additionally, the Board observes that there have been changes 
to the rating criteria concerning spine disabilities since 
the May 2002 VA spine examination report and addendum.  

Further, the Board observes that the RO scheduled the veteran 
for an additional VA spine examination in April 2005.  In an 
April 2005 letter to the veteran, the RO noted that as the 
state would no longer fund the expense of transportation and 
security for the veteran during the examination, he would 
have to bear the expense himself.  The RO indicated that they 
had included copies of examination worksheets that they would 
want a VA examiner to complete.  The RO stated that if the 
veteran could get a physician to complete the worksheets, 
they could rate on the evidence of record.  

The Board notes the veteran is incarcerated.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (holding that the Secretary lacked the authority 
to compel the warden of a state prison to release a veteran 
for psychiatric examination).  Nevertheless, VA adjudicators 
must "tailor their assistance to the peculiar circumstances 
of confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In view of this, the RO must make 
alternative steps to schedule the veteran for a VA 
examination, and to document whether the alternative steps to 
obtain an examination of the veteran have been exhausted.  

The Board notes that a November 2005 health slip/pass from 
the Florida Department of Corrections noted that the veteran 
was to perform no pushing, bending, lifting, or prolonged 
standing.  The Board observes that the most recent treatment 
reports of record from the Jefferson Correctional Institute 
are dated in October 2003.  As it appears there are further 
treatment records that may be pertinent to the veteran's 
claim, they should be obtained.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any pertinent treatment records from the Jefferson 
Correctional Institute, and providing him with a VA 
examination.  38 U.S.C.A. § 5103; 38 C.F.R. § 3,159.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
reported treatment for his claimed low 
back problems since October 2003, which 
are not already in the claims folder, from 
the Jefferson Correctional Institute.  

2.  Make all appropriate attempts to have 
the veteran undergo a VA examination to 
determine the severity of his current 
service-connected low back disability.  
The claims file should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the service-connected low back 
disability should be described in detail, 
including all information necessary for 
rating such disability under the old and 
new rating criteria for spine 
disabilities.  

If the veteran is incarcerated at the time 
of the examination, the RO should tailor 
its assistance to the veteran by either:  
(a) attempting to arrange transportation 
of the veteran to a VA facility for 
examination; (b) contacting the Jefferson 
Correctional Institute (or current 
custodian of the veteran) and having their 
personnel conduct an examination according 
to VA examination worksheets; or (c) 
sending a VA examiner to the correctional 
facility to conduct the examination.  In 
the event an examination cannot be 
scheduled, the RO should document for the 
record the steps undertaken to obtain 
examination of the veteran.  

3.  Thereafter, review the claim for 
entitlement to an increase in a 20 percent 
rating for a low back disability.  If the 
claim is denied, issue a supplemental 
statement of the case, which takes into 
account all evidence submitted since the 
last statement of the case (including 
evidence submitted directly to the Board), 
to the veteran, and he should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


